Title: To Thomas Jefferson from William Short, 10 July 1808
From: Short, William
To: Jefferson, Thomas


                  
                     Dear Sir
                     
                     Philadelphia July 10th.—08
                  
                  On the 8th. I answered your favor of the 6th.—Since then I have not heard from you—& this day being Sunday, no letters are to be had from the post-office, so that if there should be one there I shall not get it until to-morrow—of course too late for to-morrow’s mail, which goes off before the hour of distribution.   I have been at work with all possible activity in huddling up my affairs—not a moment has been, or shall be, lost—Yet I see it will be of the last impossibility, unless I abandon them altogether to confusion & chance, to leave them so as to be at Washington before the time fixed for your departure from thence. (the 20th.) I do not understand from your letter whether it is considered indispensable that I should be there in person, except in the case of going in the vessel from thence. If my presence is required I could set out from hence immediately for Washington, but then it will be indispensable that I should return here. If my presence could be dispensed with, it would of course save so much time & allow me to be ready so much the sooner. I cannot learn any thing with precision respecting the vessel there—The only person who seems to know any thing says he understands it is a schooner—he learned so I think in Baltimore—My sufferings at sea are so great at best, that I am sure a voyage in a schooner, would render me unfit for any thing—the idea of passing the sea in one really appals me, from the anticipation of a serious illness, my health being always fragile & uncertain in warm weather—& illness would unfit me for any service.
                  As the time presses, I take the liberty of suggesting by anticipation, in order to economize it—Although you do not mention a Secretary, I take it for granted one will be attached to this mission—My experience in the Spanish mission, taught me how indispensable one was, & I think it has generally if not constantly been the usage in subsequent cases—I will not therefore say any thing more on that head. Any person you should approve will be agreeable to me—As secrecy is required, he will be a person of confidence of course—I should suppose N. Cutting would be glad to go, leaving his wife either here or in France—I know nothing of his present standing with you—but from what I knew of him formerly I should think him a proper man—He is either at Baltimore or at Washington & I should think would leave his manufactory for a year or so. If he were employed, he could be enjoined secrecy & bring on the papers &c. here—If a vessel were taken up here to sail in the beginning of Augst. I could go, and still less suspicion would be afloat as to my voyage, than if I went to Washington. If there be a difficulty in sending two vessels so near each other, could not the schooner be discharged for a part of the sum to be paid, & a vessel substituted here? a good one might be procured here & cheap.
                  I should have waited to have made these remarks until I received your letter after the arrival of Lt Lewis at Washington—but the time pressing I thought it best to anticipate—Excuse it if you please—& if you order me to Washington, as I must return here, let me I pray you, be saved from the schooner & embark here—   Under all circumstances, believe me ever, my dear Sir, your friend & servant,
                  
                     W Short
                     
                  
               